DECISION. *Page 3 
{¶ 1} Defendant-appellant Darrell Dorsey pled guilty to failure to comply with a police officer and inducing panic. Dorsey received a sentence of four years' imprisonment.
 {¶ 2} Pursuant to Anders v. California,1 Dorsey's appointed appellate counsel has advised this court that, after a thorough review of the record, she can find nothing that would arguably support Dorsey's appeal. Counsel has advised Dorsey that she has not found any prejudicial errors and has provided Dorsey with an opportunity to raise any such error for our review.
 {¶ 3} Appellate counsel has filed a motion to withdraw as counsel pursuant to Anders, and she now asks us to review the record independently.
 {¶ 4} Before accepting Dorsey's guilty pleas, the trial court conducted a detailed Crim.R. 11 colloquy. Dorsey entered his pleas knowingly, intelligently, and voluntarily. The trial court imposed sentences within the available statutory ranges that were authorized by law. We note that the record indicates that Dorsey wrote a poem to the trial court, and that the trial court responded in kind. In keeping with the spirit of the case, we provide our own verse:
  Your appeal we consider in detail
  The record and filings, 'tis true.
  We review for mistakes and for error
  In a quest for full justice for you.
  Every word that was uttered we ponder
  Every law that controlled we review.
  For some detour from fairness unquestioned
  But alas, we cannot find a clue. *Page 4
  No problem with guilt we uncover
  No relief from the sentence does cue.
  We conclude the process untainted
  And the result was unquestionably due.
 {¶ 5} After reviewing the entire record, we hold that it is free from prejudicial error and that it contains no grounds to support a meritorious appeal. The judgment of the trial court is, therefore, affirmed, and appellate counsel's motion to withdraw is overruled.
 {¶ 6} Although we conclude that this appeal is frivolous under App.R. 23 and has no "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Dorsey because he is indigent.
Judgment affirmed.
HILDEBRANDT, P.J., and CUNNINGHAM, J., concur.
1 (1967), 386 U.S. 738, 87 S. Ct. 1396. *Page 1